The opinion of the court was delivered by
Ross, J.
The only defect in the defendant’s plea in bar now insisted upon is that it is double, in that it sets forth two full defences to the action. If this be so, it is bad on demurrer.
The statute exempting certain personal property from attachment and levy of execution, R. L. s. 1556, provides that property shall be exempt “ unless turned out to the officer to be taken on the attachment or execution by the debtor.” The plea alleges that the defendant was at the date of the alleged trespass an officer, having a writ in his hands for service against the plaintiff, commanding him to attach the property of the plaintiff’ thereon, and that, while serving the writ on the plaintiff, the plaintiff “ turned out ” the ox in contention to be taken and attached on the writ, which ox he kept by virtue of the attachment so made and the consent of the plaintiff, until after recovery of judgment in the suit, in which the attachment was made, and the seasonable charging of the ox on the execution issued on such judgment when the plaintiff paid the defendant the damages and costs of that suit, whereupon the defendant delivered the ox back to the plaintiff. These facts .alone, if established, furnish a full defence for the taking and detention of the ox, which the plea alleges are the same supposed trespasses mentioned in the declaration.
The plea, in addition to the above facts, also sets forth that on the occasion when the plaintiff paid the defendant the damages and costs recovered in the suit in which the ox had been attached, the plaintiff claimed that the ox was exempt from such attachment, *343and that he, the defendant, claimed that the ox had been lawfully-attached and held on the writ and execution, and that he settled and adjusted the claim of the plaintiff made in that behalf, by throwing in his charges for keeping the ox, and thereupon the plaintiff received back the ox and other property attached in “ full satisfaction and discharge of the said supposed trespasses, and of all damages sustained thereby.” These facts, if proven, are a full defence of the trespasses complained of. We think the plea was double and obnoxious to the defect complained of by the plaintiff. The plaintiff could not safely traverse the plea without being liable to meet proof of either or both of the two full defences set forth in the plea. The plea is distinguishable from the fourth plea in Torrey v. Field, 10 Vt. 353. In that case it was necessary to allege the truth of the facts claimed to be libelous, in order that their publication under the order of the chancellor even might be privileged. If the defendant had obtained under an order of the chancellor the publication of libelous falsehoods, such publication would furnish him no justification. Hence, the allegation that the matter published was true, was necessary to make their publication under the order of a chancellor a justification. There were not two full defences disclosed by the plea. In this case it was not necessary for the defendant to allege that the plaintiff turned out the ox to him to be taken on the writ to have the other facts alleged furnish a full defence, nor to allege the accord and satisfaction in aid of the turning out the ox to be attached. Each defence is independent of and complete without alleging the other, ap'd so the plea tenders two full defences to the action.
/ The judgment of the County Court is reversed, and judgment rendered that the plea in bar is insufficient, and cause remanded to be proceeded with in County Court.